DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1, 2 and 5-10 are pending in this application.  
	Claims 1, 8 and 9 are amended.

	Claim 10 is new.


Response to Arguments
Applicant's arguments filed 06/16/2021 have been fully considered but they are not persuasive.

On page 6 of the Remarks applicant argues “The Examiner points out that the workflow name 1304 in FIG. 13 of Kawakami corresponds to the “workflow name” recited in claims 3 and 4. Kawakami, however, makes no mention of how the workflow name 1304 is generated. The workflow name 1304 is possibly set by a user. Kawakami does not disclose that the workflow name 1304 is automatically generated, and such an aspect would not be known or obvious to one of ordinary skill in the art.”

Additionally, applicant states “Specifically, in claims 1,8, and 9 as amended, the workflow name includes a name, or an abbreviation thereof, of the first target and includes a name, or an abbreviation thereof, of the second target. The workflow name 1304 described in Kawakami, on the other hand, includes the “first process,” the “second process,” or the like, and not the features recited in claims 1,8 and 9. Accordingly, the configurations recited in claims 1,8, and 9 as amended are different from that of Kawakami, and thus the Applicant deems the 102 rejection has been overcome by the above amendments to the claims.”

In response to applicant’s first argument, claim 1 specifically states: “generates a workflow name automatically based on a prescribed rule” which is taught in Par. [0268] of Kawakami “The workflow name display 1304 is a display of workflow names of workflows which the user can execute, of the workflows already defined.  While the workflow name display 1304 is shown provided in the test workflow executing screen 1301 with the present embodiment, the workflow name display 1304 is not indispensable.” In Par [0268] Kawakami teaches an automatic workflow name generation of workflows already defined as required by the claim. The claim does not ask how the workflows are generated as the applicant is arguing. Hence, Kawakami teaches the limitation as stated and required in claim 1 and similar in claims 8 and 9.

Next, applicant states “The workflow name 1304 described in Kawakami, on the other hand, includes the “first process,” the “second process,” or the like, and not the features recited in claims 1,8 and 9. Accordingly, the configurations recited in claims 1,8, and 9 as amended are different from that of Kawakami, and thus the Applicant deems the 102 rejection has been overcome by the above amendments to the claims. However, as shown below (See Fig. 13 of             Kawakami), Kawakami teaches specific Workflow names in the Workflow name 1304 such as Print Scan Transmission, Store Printing, Email Fax, Fax Printing, etc. additionally, the Work Flow Content 1305 shows abbreviations of the following operations as mentioned in the new amendments of claims, 1 , 8 and 9. As seen below, the workflow name 1304 does not include “first process” or “second process” as the applicant has argued, it instead provides specific workflow names as required by the claim. Thus, the newly amended claim limitations of claim 1, 8 and 9 are taught by Kawakami as required.


    PNG
    media_image1.png
    391
    653
    media_image1.png
    Greyscale
	

Allowable Subject Matter

8.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Referring to claim(s) 10, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, “wherein
the information processing apparatus
automatically generates a text that is a description of the first and second targets and the first and second processes that are defined in the workflow,
attaches the automatically generated description to a workflow to be generated,
transmits to the display input apparatus the description attached to the workflow generated along with a name of the workflow, and
when displaying a list screen including a list of workflows generated previously, the display input apparatus
displays a workflow description corresponding to a name of an operated one of the workflows generated previously.”




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawakami (US PG. Pub. 2009/0019271 A1).

Referring to claim 1, Kawakami teaches an information processing system (See Kawakami, Fig. 1, Image Processing System) comprising an information processing apparatus (See Kawakami, Fig. 1, Overall Processing Unit 117) and a display input apparatus (See Kawakami, Fig. 1, Display Unit 116) communicating with the information processing apparatus (See Kawakami, Fig. 1, Overall Processing Unit 117), wherein 
the display input apparatus (See Kawakami, Fig. 1, Display Unit 116, Sect. [0061], The display unit 116 has a function to display a login screen 1101 (shown in FIG. 11), workflow definition screen 1201 (shown in FIG. 12), and test workflow executing screen 1301 (shown in FIG. 13) to a CRT 309 (shown in FIG. 3).  Also, the display unit 116 has a function to display the test workflow re-executing screen 1401 (shown in FIG. 14) and test workflow execution result screen 1501 (shown in FIG. 15) on the CRT 309 (shown in FIG. 3).  Also, the display unit 116 has a function to display the error handling screen 1601 (shown in FIG. 16) and 
device processing screen 1701 (shown in FIG. 17) on the CRT 309 (shown in FIG. 3).)
accepts setting of a first target (See Kawakami, Fig. 12, Scan Button 1202), a first process (Scan Processing, See Kawakami, Fig. 12, Sect. [0252] lines 1-3, The scan button 1202 is a button pressed at the time of the user 
selecting scanning as the input for the workflow definition.), a second target (See Kawakami, Fig. 12, Read Box Button 1203), and a second process (Read Box Processing, See Kawakami, Fig. 12, Sect. [0253] lines 1-3, The read Box button 1203 is a button pressed at the time of the user selecting scanning as the input for the workflow definition.) and
notifies the information processing apparatus of the first target, the first process, the second target, and the second process that are set (See Kawakami, Sect. [00252] lines 6-7, Sect. [0253] lines 6-9, Upon the user inputting scan settings, scan processing is set as the input of the workflow definition. Upon the user inputting Box reading settings, read Box processing is set as the input of the workflow definition.  Note that read Box processing means processing for reading out data stored in a Box.)
(See Kawakami, Fig. 1, Overall Processing Unit 117)
generates a workflow which is a program for performing, when a condition that the notified first process has been performed using the notified first target is met (Scan Processing, See Kawakami, Fig. 12, Sect. [0252] lines 3-6, In the event that the scan button 1202 has been pressed, the input of workflow definition is taken as scan, a scan setting dialog screen is displayed, and the user can perform scan settings.), the notified second process using the notified second target (Read Box Processing, See Kawakami, Fig. 12, Sect. [0253] lines 3-6, In the event that the read Box 1203 has been pressed, the input of workflow definition is taken as read Box, a Box reading setting dialog screen is displayed, and the user can perform Box reading settings.),
generates a workflow name automatically based on a prescribed rule (See Kawakami, Sect. [0050], [0069], [00268], Using Test Rule for Workflow Creation the user instructs test execution with the test workflow executing screen 1301 (shown in FIG. 13), the test workflow creating executing unit 118 is requested to create a test workflow.  Next, the test workflow creating executing unit 118 is requested to execute the test workflow and the workflow name display 1304 is a display of workflow names of workflows which the user can execute, of the workflows already defined.), the workflow name including a name, or an abbreviation thereof, of the first target defined in the workflow and including a name, or an abbreviation thereof, of the second (See Kawakami, Fig. 13, Test Workflow Executing Screen 1301 with Workflow ID 1303, Workflow name 1304 and Workflow Content 1305, Sect. [0264]-[0269], The Test Workflow Executing Screen 1301 includes workflow names, IDs and content information of all defined workflows in the system (i.e. workflow ID display 1303 is a display of workflow IDs of workflows which the user can execute of workflows already defined, the workflow name display 1304 is a display of workflow names of workflows which the user can execute, of the workflows already defined and the workflow content display 1305 is a display of workflow contents of workflows which the user can execute, of the workflows already defined.)), and
stores the workflow having been assigned the automatically generated workflow name at a prescribed storage location in a non-volatile manner (See Kawakami, Fig. 3, HDD 313, Sect. [0042]-[0043], The workflow information storage unit 103 is provided in the HDD 313 (shown in FIG. 3), and has a function to store the workflow defining information which can be executed with the image forming apparatus 101. The workflow defining information here is for example, workflow ID, workflow name, managing user, executing user, workflow definition, and changing time.).

Referring to claim 2, Kawakami teaches the information processing system according to claim 1 (See Kawakami, Fig. 1, Image Processing System), wherein 
(See Kawakami, Fig. 14, Authenticate Test WorkFlow Re-Execution 1401, Sect. [0275], In FIG. 14, the test workflow re-executing screen 1401 displays a workflow ID display 1402, workflow name display 1403, workflow content display 1404, final execute date and time display 1405, an OK button 1406, cancel button 1407, and so forth.  Note that test workflow creating point-in-time display, test workflow execution point-in-time display, property button, help button, and so forth, for example, may be added to the test workflow re-executing screen 1401.).



Referring to claim 5, Kawakami teaches the information processing system according to claim 1 (See Kawakami, Fig. 1, Image Processing System), wherein 
the information processing apparatus automatically generates the workflow name that includes a date and time of creation of the workflow (See Kawakami, Fig. 14, Workflow name 1403 and Final Execute Date and Time 1405, Sect. [0277], [0279], 
The workflow name display 1403 is a display of workflow names of test workflows regarding which test workflow execution has been instructed.  While the workflow name display 1403 is shown provided in the test workflow re-executing screen 1401 with the present embodiment…The final execute date and time display 1405 is a display of the final execution date and time of test workflows regarding which test workflow execution has been instructed.).


Referring to claim 6, Kawakami teaches the information processing system according to claim 1 (See Kawakami, Fig. 1, Image Processing System), wherein 
the display input apparatus (See Kawakami, Fig. 1, Display Unit 116, Sect. [0061], The display unit 116 has a function to display a login screen 1101 (shown in FIG. 11))
accepts entry of identification information for identifying a user and transmits the entered identification information to the information processing apparatus (See Kawakami, Fig. 11,Screen 1101, Sect. [0063] lines 1-4, The overall processing unit 117 obtains the user ID and password input by the user on the login screen 1101 (shown in FIG. 11), and sends the user ID to the user information managing unit 109. ), and,
on receiving the identification information from the display input apparatus (See Kawakami, Sect. [0064], Authentication is performed with user information thus received, and in the case authentication succeeds, requests the display unit 116 to display the workflow definition screen 1201 (shown in FIG. 12).), 
the information processing apparatus (See Kawakami, Fig. 1, Overall Processing Unit 117) 
determines a user corresponding to the identification information based on stored authentication information (See Kawakami, Sect. [0063] lines 4-7, The overall processing unit 117 requests the user information managing unit 109 to read the user information corresponding to the user ID, stored in the user information storage unit 102) and
automatically generates the workflow name that includes one or both of a name (See Kawakami, Fig. 13, Workflow Name 1304) and an ID (See Kawakami, Fig. 13, Workflow ID 1303) of an authenticated person who is the determined user (See Kawakami, Figs. 12 and 13, Sect. [0065], [0268], the workflow definition information input by the user in the workflow definition screen 1201 (shown in FIG. 12) is sent to the workflow information managing unit 110, and the workflow information is requested to be stored in the workflow information storage unit 103…The workflow name display 1304 is a display of workflow names of workflows which the user can execute, of the workflows already defined (i.e. authenticated)).

Referring to claim 7, Kawakami teaches the information processing system according to claim 1 (See Kawakami, Fig. 1, Image Processing System), wherein 
the display input apparatus accepts entry of the workflow name and transmits the entered workflow name (See Kawakami, Fig. 12, Workflow Definition 1201, Sect. [0065], the workflow definition information input by the user in the workflow definition screen 1201 (shown in FIG. 12) is sent to the workflow information managing unit 110)
 and 
on receiving the workflow name, the information processing apparatus stores at the storage location the workflow that has been assigned not the automatically (See Kawakami, Sect. [0065] lines 3-4, [0286], the workflow information is requested to be stored in the workflow information storage unit 103…The workflow name display 1503 is a display of workflow names of test workflows regarding which test workflow execution has been performed.  While the workflow name display 1503 is shown provided in the test workflow execution results screen 1501 with the present embodiment, the workflow name display 1503 is not indispensable.).


Referring to claim 8, the structural elements of system claim 1 perform all of the steps of method claim 8.  Thus, claim 8 is rejected for the same reasons discussed in the rejection of claim 1.


Referring to claim 9, Kawakami teaches an information processing apparatus (See Kawakami, Fig. 1, Image Processing System) comprising:
a communication circuit (See Kawakami, Fig. 1, Embodied within the Overall Processing Unit 117) that communicates with a display input apparatus (See Kawakami, Sect. [0066], The overall processing unit 117 performs processing regarding test workflow creating executing processing and communicates with the display unit 116 to display the login screen 1101 (shown in FIG. 11).); and
a controller (See Kawakami, Fig. 1, Embodied within the image forming apparatus 101) that generates a workflow (See Kawakami, Sect. [0036], In FIG. 1, the image forming apparatus 101 provides functions to define and execute workflow and create and execute test workflow.),
wherein
the controller See Kawakami, Fig. 1, Embodied within the image forming apparatus 101),
when the communication circuit receives a notification of a first target (See Kawakami, Fig. 12, Scan Button 1202), a first process (Scan Processing), a second target (See Kawakami, Fig. 12, Read Box Button 1203), and a second process (Read Box Processing) set on the display input apparatus, generates a workflow which is a program for performing, when a condition that the notified first process has been performed using the notified first target is met, the notified second process using the notified second target on data on which the notified first process has been performed (See Kawakami, Fig. 12, 1202, 1203, Sect. [0252]-[0253], The scan button 1202 is a button pressed at the time of the user selecting scanning as the input for the workflow definition.  In the event that the scan button 1202 has been pressed, the input of workflow definition is taken as scan, a scan setting dialog screen is displayed, and the user can perform scan settings.  Upon the user inputting scan settings, scan processing is set as the input of the workflow definition…The read Box button 1203 is a button pressed at the time of the user selecting scanning as the input for the workflow definition.  In the event that the read Box 1203 has been pressed, the input of workflow definition is taken as read Box, a Box reading setting dialog screen is displayed, and the user can perform Box reading settings.  Upon the user inputting Box reading settings, read Box processing is set as the input of the workflow definition.),
generates a workflow name automatically based on a prescribed rule (See Kawakami, Sect. [0050], [0069], [00268], Using Test Rule for Workflow Creation the user instructs test execution with the test workflow executing screen 1301 (shown in FIG. 13), the test workflow creating executing unit 118 is requested to create a test workflow.  Next, the test workflow creating executing unit 118 is requested to execute the test workflow and the workflow name display 1304 is a display of workflow names of workflows which the user can execute, of the workflows already defined.), and
stores the workflow having been assigned the automatically generated workflow name at a prescribed storage location in a non-volatile manner (See Kawakami, Fig. 3, HDD 313, Sect. [0042]-[0043], The workflow information storage unit 103 is provided in the HDD 313 (shown in FIG. 3), and has a function to store the workflow defining information which can be executed with the image forming apparatus 101. The workflow defining information here is for example, workflow ID, workflow name, managing user, executing user, workflow definition, and changing time.).

Cited Art
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hori et al. (US PG. Pub. 2014/0280445 A1) discloses a process flow definition creating system provides a process flow definition to a system for executing processes in an order in accordance with the process flow definition.  The process flow definition creating system includes a device list storage unit; a screen information storage unit, wherein the screen information is for displaying a first field and a second field; a display control unit that displays the parsed screen information; a setting reception unit that receives a setting for the first field and a setting for the second field, wherein the setting for the first field defines the processes and the order of the processes, and the setting for the second field defines correspondence between the processes and devices that are to execute the processes; and a definition creating unit that creates the process flow definition, based on the settings. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darryl V. Dottin whose telephone number is (571)270-54715471.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DARRYL V DOTTIN/
Examiner, Art Unit 2677


/MIYA J WILLIAMS/Acting Supervisory Patent Examiner of Art Unit 2677